 CARBONA MINING CORPORATION293Carbona Mining CorporationandUnited Mine Work-ers of America and Surface Coal Miners Union ofAmerica,Party in Interest.Case 6-CA-5282July 19, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn March 15, 1972, Trial Examiner Gordon J.Myatt issued the attached Decision in this proceed-ing.On April 5, Respondent filed with the Board adocument entitled "Statement of Exceptions to TrialExaminer's IntermediateReport."On April 12,General Counsel filed and served on the parties amotion to reject Respondent's exceptions, contend-ing that the purported exceptions did not complywith Section 102.46 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended.Although duly served with General Counsel's mot-ion, Respondent has filed no response thereto.General Counsel also filed "limited cross-excep-tions" to certain recommended Order and noticeprovisions of the Trial Examiner's Decision, con-tending that certain changes therein are required toconform them to the Trial Examiner's recommendedremedy.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Section 102.46(b) of the Board's current Rules andRegulations establishes the standards for the properfiling of exceptions. These are that:Each exception (1) shall set forth specificallythe questions of procedure, fact, law, or policy towhich exceptions are taken; (2) shall identify thatpart of the trial examiner's decision to whichobjection is made; (3) shall designate by precisecitation of page the portions of the record reliedon; and (4) shall state the grounds for theexceptionsand shall include the citation ofauthorities unless set forth in a supporting brief.Any exception to a ruling, findings, conclusion, orrecommendation which is not specifically urgedshallbe deemed to have been waived. Anyexception which fails to comply with the forego-ing requirements may be disregarded.Respondent's statement of exceptions constitutesno more than a general assertion that the TrialExaminer's findings of fact, conclusions, and recom-mendations are erroneous. In this statement Respon-dent advanced no grounds to support its assertions oferror, either by way of citation of authorities, whichcould have been but were not supplied in any198 NLRB No. 52supporting brief, or by the citation of designatedportions of the record. As Respondent has set forthno legal or factual theory on which it relies inasserting that the Trial Examiner erred, and hasfailed to file any response to General Counsel'smotion to strike the statement of exceptions, we shallgrant such motion. Accordingly, we shall reject andstrike the above document filed by Respondent.' Asno exceptions have been filed to the Trial Examiner'ssubstantiveFindings of Fact and Conclusions ofLaw, we hereby adopt his findings and conclusions,pro forma.General Counsel's limited exceptions go wholly tocertain remedial provisions of the Trial Examiner'sDecision. They properly request certain correctionsin the Trial Examiner's recommended Order andnotice in order to conform such to his substantivefindings and his Conclusions of Law and Remedy.We shall modify the recommended Order and noticein accord with General Counsel's request.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, and Section 102.48 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Board adopts as itsOrder the findings and conclusions of the TrialExaminer as contained in his Decision and ordersthatRespondent,CarbonaMining Corporation,Junior,West Virginia, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order, as modified below:1.Delete the phrase "as successor of NewportMining Corporation" from paragraph 1(g) of theTrial Examiner's recommended Order.2.Substitute the attached notice for the TrialExaminer's notice.'Hunter Metal Industries, Inc,155NLRB 430, 431,Patrick F Izzi,d/b/a Pat Izzi Trucking Company,149 NLRB 1097, 1098, enfdsub nomN L R B v Patrick F Izzi, d/b/a Pat Izzi Co,343 F 2d 753 (C A 1)APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board having found,after a trial before a duly designated Trial Examiner,thatwe violated Federal law by promising andgranting employees wage increases and other bene-fits in order to discourage their membership in theUnitedMine Workers of America, by threateningemployees with economic loss and other reprisals ifthey engage in activity on behalf of the Mine 294DECISIONS OF NATIONALLABOR RELATIONS BOARDWorkers, by threatening to close our mine if theemployees engaged in activities on behalf of theMine Workers, by creating an impression that wewere keeping our employees' union activities undersurveillance,by initiating and assisting in theformation of the Surface Coal Miners of AmericaUnion and dominating that organization, and byrefusing to bargain with the Mine Workers Union as,the collective-bargaining representative of our em-ployees, we hereby notify our employees that:WE WILL NOT promise or grant wageincreasesorotherhealthorpension benefits to ouremployees in order to discourage their activitieson behalf of the United Mine Workers ofAmerica.WE WILL NOT create an impression that we arekeeping our employees' activities on behalf of theMine Workers Union under surveillance.WE WILL NOT threaten to close down our mineifour employees are represented by the MineWorkers Union.WE WILL NOT threaten our employees witheconomic loss or other reprisals if they engage inactivities on behalf of the Mine Workers Union.WE WILL NOT threaten our employees withdischarge or other reprisals if they engage inconcerted conduct on behalf of the Mine WorkersUnion.WE WILL NOTinitiate, sponsor,assist informingthe Surface Coal Miners Union, or any otherlabor organization, or dominate, or interfere withthe formation or administration of any suchunion,or contribute any support thereto.WE WILL NOT refuse to bargain collectivelywith the United Mine Workers of America as thecollective-bargaining representative of our em-ployees.WE WILL withdraw and withhold all recogni-tion from, and completely disestablish, the Sur-face Coal Miners Union of America, and anysuccessorthereto, as the representative of ouremployees for the purposes of collective bargain-ing.WE WILL recognize and, upon request, bargaincollectivelywith the United Mine Workers ofAmerica as the exclusive representative of ouremployees and, if an understanding is reached,embody such understanding in a signed agree-ment. In the event no understanding is reached,we will not abandon any employee benefits putinto effect on or after August 19, 1970.WE WILL NOT in any other manner interferewith,restrain,or coerce any of our employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act, asamended.All of our employees are free to become or remain,or refrain from becoming or remaining, members oftheUnited Mine Workers of America, or any otherlabor organization, except to the extent that suchrightmay be affected by an agreement conformingwith the provisions of Section 8(a)(3) of the Act.CARBONA MININGCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J.MYATT,Trial Examiner: Upon a charge filedby UnitedMine Workers of America (hereinafter calledMine Workers),and upon subsequent amended charges, acomplaint and notice of hearing was issued by theRegional Director of Region 6 on August24, 1971,againstCarbonaMiningCorporation (hereinafter called theRespondent).The complaint alleged,inter alia,that theRespondent violated Section 8(a)(5) of the Act by refusingtobargainwith theMineWorkers as the collective-bargaining representative of its employees.According tothecomplaint the Respondent was the successor toNewport Mining Corporation(hereinafter called Newport)and, as such,under a duty to bargain with the MineWorkers.'Itwas also alleged in the complaint that theRespondent violated Section 8(a)(5) by failing to recognizeand bargain with the Mine Workers as the designatedbargaining representative of a majority of its employees.The complaint further alleged that the RespondentviolatedSection 8(a)(1) of the Act by creating animpression that the employees'union activities were undersurveillance,by promising and granting wage increases andother benefits,and bythreatening employees with dis-charge and other economic loss if they engaged in activitieson behalf of the Mine Workers.Finally, the complaintalleged that the Respondent violated Section 8(a)(2) of theAct byinitiating and assisting in the formation of theSurface Coal Miners Union of America(hereinafter calledIAt the time of the trial counsel for the General Counsel amended thecomplaint to also allege that the Respondent was thealter egoof Newport CARBONA MINING CORPORATION295SurfaceMiners), and dominating and contributing to thesupport of that organization.The Respondent's answer, amended at the time of thetrial, admitted certain allegations contained in the com-plaint and denied others. The Respondent specificallydenied the commission of any unfair labor practices.This case was tried before me in Elkins, West Virginia,on November 11, 12, and 17, 1971.2 All parties wererepresented by counsel and afforded an opportunity to beheard and to present relevant evidence on all of the issuesinquestion.Briefs were submitted by counsel for theGeneral Counsel and for the Respondent and have beenduly considered by me in arriving at my decision in thiscase.Upon the entire record herein, including my evaluationof the testimony of the witnesses based on my observationof their demeanor and upon consideration of the relevantevidence, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe Respondent is a Delaware corporation engaged inthe nonretail sale of coal produced from its strip miningoperation in Junior,West Virginia. During the past 12months the Respondent shipped coal valued in excess of$50,000 from its strip mine location in West Virginiadirectly to points outside the State of West Virginia. Theanswer admits, and I find, that the Respondent is anemployer as defined in Section 2(2) of the Act engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnitedMine Workers of America and Surface CoalMiners Union of America are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background FactsJohn Hubbard,president of the Respondent,is also thepresident of Newport,the company to which Carbona isthe alleged successor.In an unpublished Decision (Case6-RC-4437)dated November2, 1967,the Board certifiedtheMine Workers as the collective-bargaining representa-tive of the employees of Newport.3Newport contested the2The official transcript indicates that the final day of trial was onNovember 18, 1971, but this is an error Accordingly, the transcript ishereby corrected to reflect the true date In addition,counsel for theGeneral Counsel filed a motion to correct several errors contained in therecordThe corrections requested are attached to thisDecision as"Appendix A [omitted from publication I " Upon examination of my notesand upon my recollection, I find that the correctionsarewarrantedTherefore, the motion is hereby granted and the record is hereby correctedin accordance with the motion It should be noted at this point, however,that the official reporter was ill during most of this trial but continuedworking inorder not to delay the proceeding Thusthe errorsin the recordare readily understandable3The unit found appropriate for purposes of collective bargaining wasdescribed as followsAllemployeesengaged intheproductionof coal, repair andcertificationand refused to bargain with the MineWorkers.A subsequent complaint was issued and onMarch 20, 1968, the Board found that Newport violatedSection 8(a)(5) of the Act by this refusal. The Boardordered Newport to bargain with the Mine Workers, uponrequest, as part of its standard remedy.4 Newport appealedtheDecision and Order to the United States Court ofAppeals for the Fourth Circuit. On October 31, 1969, thecourt,per curiam,sustained the Board and enforced theOrder.5The unrefuted testimony of Zivkovitch, special repre-sentative of the Mine Workers, discloses that the unionofficialsmet with Hubbard in Morgantown, West Virginia,inNovember 1969. They sought to negotiate a collective-bargainingagreement,but Hubbard stated that Newportwas having financial difficulties and he was seeking aid. Hetold the union representatives that Humble Oil Companywas looking to invest in coal-producing properties and hewas investigating this source of capital. It was agreed thatthe parties would get together after Newport was able tosecure financial assistance. The Union officials contactedHubbard again in February 1970,6 and he informed themthat he was still negotiating for financial aid and assuredthem that he would get back to them regarding a contractas soon as this was accomplished.B.The Formation and Operation of CarbonaHubbard was the sole owner of Newport and functionedas the president and general manager of the corporation.He was responsible for the entire operation including itslabor policy. Hubbard testified that Newport did not ownthe coal-bearing properties which it mined, but leased themfrom another corporation called Eastern Mining Corpora-tion.On the basis of evidence supplied by the Respondent,Eastern's ownership was divided into 50 shares; Hubbardowned 9.6 of these shares. In addition to leasing the coalproperty, Newport also leased a trailer from Eastern; thiswas housed on the mine site and served as its office.According to Hubbard, the office equipment and furnish-ings were also leased from Eastern. Hubbard testified thatNewport was a deep mine operation and extracted coalfrom below the surface.?Hubbard stated that he found thefinancialbacking hewas seeking and the put together a package which resultedin the organization of Carbona. Kurt Seehause, a Germannational who was a wholesaler of coal in Germany, becamethe principal backer. Seehause was interestedin investingin and developing coal properties in the United States for4maintenance, processing and loading of coal, electricians and laborersof Newport Mining Corporation at its mine # 1, mine #2 and,Tipple,all located in Barbour County, West Virginia,excluding office clericalemployees,guards, janitors,professional employees, and supervisors asdefined in the act.Newport Mining Corporation,170 NLRB 596.5 417 F 2d 625 (C A 4)6All subsequent dates herein referto 1970,unless otherwise specified.rThere istestimonyby employeeswho worked for Newport, andsubsequently for Carbona,to the effect thatNewportalso engaged in somestripmining on the surface Because of several inconsistencies in Hubbard'stestimony which will be pointed outinfraand because his answers wereevasive onmany occasions,I credit the testimony of these employees Thus,Ifind that, while Newportwas primarily a deep mine operation, it did, onoccasion, engage in surface mining 296DECISIONSOF NATIONALLABOR RELATIONS BOARDreserves. The business arrangements between Hubbard andSeehause resulted in the formation of the Respondentsometime in May. Under the terms of this transaction, theRespondent purchased from Eastern the coal propertieswhich were previously mined by Newport. In addition, theRespondent purchased the trailer and all of the officeequipment formerly used by Newport.8 Hubbard becamethe president of the Respondent and Seehause the vicepresident.McCall, a sales representative for Newport whohad an ownership interest in Eastern, became the salesrepresentative and an offical of the Respondent. Owner-ship of the Respondent was divided into 100,000 sharesand Eastern owned 49,000 of those shares; the balancewas owned by the Seehause interests. The office staff ofNewport became the office staff of the Respondent andHubbard became the general manager in charge of all ofthe day-to-day operations, including the labor policies ofthe Respondent.Itisnot absolutely clear in this record when theRespondent began its mining operations, but the evidencedoes indicate that Newport terminated its deep-miningoperation on June 12. There is testimony by employeeswho worked for Newport that during the early part of Junethey were withdrawing mine equipment from below thesurface and storing it. Hubbard's records indicated that thelast day that employees were paid on Newport checks wasJune 12.In contrast to the deep-mining operation of Newport, theRespondent engaged in surface or strip mining. The samevein of coal was mined in the same area; in fact, thesurface operation was just a few feet from the entrance tothe deep mine worked by Newport. The sole difference inthe operation was that under Newport the coal wasextracted from below the surface and under the Respon-dent it was extracted from the top of the surface .9There was no hiatus between the cessation of operationsby Newport and the commencement of strip mining by theRespondent. All of the employees, including the superviso-ry employees of Newport, were transferred to the Respon-dent's payroll over a period of time beginning in themiddle of May.loC.TheEventsAfter CarbonsCommencedOperationsAfter the union officials learned of the existence of theRespondent they requested a meeting with Hubbard.Zivkovitch testified that he went to the Respondent's officeand told Hubbard that he wanted to discuss the matter of8Hubbard claimed that Newport did not sell any property whatsoever totheRespondent. However, a bill of sale evidencing the sale of electricalequipment to the Respondent was on Newport's letterhead.Hubbardclaimed this to be the bookkeeper'smistake and that the sale originated withEastern. In his affidavit, however, he stated that Newport sold theequipment to the Respondent.In addition to the trailer and equipment, theRespondent retained the telephone number previously listed for Newport.9Hubbard testified that the Respondent had no intention of engaging indeep mining and Newport would resume that type of operation when itacquired a new location.But in his affidavit Hubbard stated that theRespondent expected to engage in deep mining in"about two or threeyears."10The records supplied by the Respondent indicate that on May 17,Newport employed 17 rank-and-file employees (I of whom was on layoffstatus) and 3 supervisors. On May 18, three rank-and-file employees werethe contract with him. Hubbard agreed to meet with theunion officials later, as he was unable to talk at the time.On August 16, the Mine Workers representatives met withthe employees in Junior, West Virginia. The situation wasexplained to the employees and they electeda negotiatingcommittee to meet with the Respondent along with theunion officials.On August 25, the union officials and the employeecommittee met with Hubbard at the Respondent's traileroffice.The Respondent's attorney was also present.Zivkovitch testified that the union demanded that theRespondent continue negotiations with it and took theposition that the Respondent was the successor toNewport. Zivkovitch further testified that the Respondentdenied it was Newport's successor and insisted upon a cardcheck to determine if the Mine Workers represented amajority of the employees. Both Zivkovitch and Nikses,another union official, testified that when the Respondentasked for a card check the Union took the position that itwould look into the matter of successorship. They furtherstated that, if the Union was not on sound legal ground,they would get back to the Respondent regarding a thirdparty to conduct a card check.Hubbard denied that the union officials ever contendedthat the Respondent was the successor to Newport. Hestated that the Union took the position that it represented amajority of the employees and wanted him to negotiate acontract. Hubbard claimed that he asked for a card checkin order to establish their majority and the union officialsrefused.The following day the union officials sent theRespondent a letter setting forth their version of the issuesdiscussed at the meeting.11 It indicated that the Union tookthe position the Respondent was the successoror assigneeof Newport. It further indicated that the Respondent tookthe position the Mine Workers would have to prove theirmajority status. The letter concluded by stating that theMine Workers would investigate the substance of its claimof successorship and would agree to a third-party cardcheck if the Respondent's position were correct.On August 30, the union officials held another meetingwith the Respondent's employees and informed them ofthe situation. The employees were asked to reaffirm theirsupport for the Mine Workers by signing authorizationcards again. The union officials continued to sign up theRespondent's employees throughout September and Octo-ber.12On August 19, Hubbard called a meeting of all of theRespondent's employees and informed them that theywould receive a 50-cent-an-hour across-the-board wagetransferred from Newport'spayroll to that ofthe Respondent without lossof work. On June1,all of thesupervisorypersonnel and office staff weretransferredto the payrollof the Respondent.On June 9 and 10, two otherrank-and-file employeeswere transferred.By June 15, the remaining rank-and-file employeesofNewportwere transferredto the payroll of theRespondent without loss of work.On that date the Respondent employed28 individuals,5ofwhomwere supervisors.Of the 23 rank-and-fileemployees, 17 hadbeenemployed by Newportin the deep-mine operationand 6were new hires.11AlthoughtheRespondent acknowledges the receipt of this letter, itcontends thatitdoes not agree with the statements contained therein.12Twenty-six of theRespondent's employees signed authorizations fortheMine WorkersbetweenAugust 30 and October 22. Thesecards wereauthenticated and placed in evidence.Employee Foysigned an authoriza-tioncard on November 13, and it too was placedin evidence. CARBONA MINING CORPORATIONincrease. He also told the employees that the Respondentwas going to inaugurate an insurance program whichwould give them medical and health benefits and wouldestablish a pension plan. Hubbard stated that the Respon-dent's program was better than the one the Mine Workershad for its members. There is uncontroverted testimonythatHubbard also informed the employees that he wasaware they were meeting with the union officials. He toldthe employees that he had "his people" at the meetings andthey had reported back to him. Willard Smith, a supervi-sor,was also present at the meeting. Smith told theemployees that the benefits offered by the Respondentwere better than anything that the Mine Workers had intheir contract.He also told the employees that under theRespondent's plan they would work continuously andwould get lots of overtime, but under the Mine Workersthey would be on strike constantly.13There is unrefuted testimony by employees of severalinstances in which supervisors of the Respondent engagedthem in conversations regarding theMineWorkers.Employee Foy testified that, on August 12 or 13, he wastold by Supervisor Phillips, in the presence of several otheremployees, that they should stay away from the union halland "keep their noses clean," if they wanted to continue towork for the Respondent. Employee Stalnaker testifiedthat he was riding to work with Supervisor Smith in Augustand was told that "if he kept fooling around with the unionhe would be branded a trouble maker and would have ahard time getting ajob."On October 22, the Respondent's employees went onstrike.The employees were striking over the discharge oftwo of their coworkers.When Hubbard arrived at themining site that morning he became quite angry. He toldthe employees that if they dpd not returned to workimmediately they would be fired. Several moments later hetold the employees he would not fire them, but if they didnot return to work he would consider them as having quittheir jobs. None of the employees went to work. EmployeeBennett testified that several of the employees agreed tomove some of the mining machinery in order to protect itwhile the operation was shut down during the strike. Whilehe was engaged in doing this, he was told by SupervisorWildman that, if the Mine Workers got in, the Respondentwould shut down its operation.Hubbard contacted the union officials the day the strikestarted and arranged to meet with them the following day.The parties met and the Mine Workers again demandedrecognition and negotiations as the collective-bargainingrepresentativeof the employees. The union officialscontinued to claim that the Respondent was the successorto Newport and had an obligation to bargain with it. TheRespondent continued to refuse this request and deniedthat it was Newport's successor. According to Zivkovitch,he then agreed to submit to a third-party card check, andthe Respondent at that point denied such an arrangementhad been suggested and insisted on a Board-conductedelection.13The wage increase was put into effect immediately and was reflectedin the next paycheck of the employees The insurance program and otherbenefits became effective approximately a month later Hubbard admittedthat the minutes of the meeting of the Respondent's board of directors onJuly 25 indicated that the benefits would equal those offered by the Mine297The Respondent sought a state court injunctionagainstthe picketing, and on October 28, a state court judge issuedan order limiting the number of pickets. The order wasagainst individuals employed by the Respondent and notagainst the Mine Workers. On November 10, the officialsfrom the Union and the Respondent met in the chambersof the judge. The Mine Workers repeated its claim ofmajority representation and, according to Zivkovitch,offered to submit to a card check. The Union's offer wasagain stated in a letter from its attorney to the Respon-dent's attorney the following day.Hubbard, on the other hand, testified that at no timeduring his meetings with the union officials did they claimthat the Respondent was Newport's successor nor did theyever offer to submit to a card check. I do not credit histestimony in this regard, as I find that there are seriousconflicts between Hubbard's testimony on the one handand the sworn statements he gave the Board agents on theother.For example, Hubbard denied that the MineWorkers ever agreed to submit to a card check.But in anaffidavit which he gave the Board agent on November 18,he stated that on November 10 Zivkovitch and hisattorneys indicated they wanted an immediate card countand that he wanted an immediate election which theywould not consider.i4Apparently after the strike and while the Respondentwas seeking a State court injunction, a group of employeesmet with Hubbard and the Respondent's attorney in thetrailer office. The Respondent's attorney told the employ-ees that the entire problem could be resolved faster if theemployees brought another union into the picture. Theattorney informed the employees that the new union couldpetition for an election and with two unions seeking torepresent the employees, an election would be held veryquickly.The Respondent's attorney agreed to put theemployees in touch with the Surface Miners and to getauthorization cards for them. A number of the employeessubsequentlymet and elected employee Silvester astemporary president of the Surface Miners.There is considerable employee testimony in the recordrecarding Hubbard's efforts to get them to sign authoriza-tion cards for the Surface Miners. Employee Foy testifiedthat on November 13 he and several other employees wereasked by Hubbard to sign cards for the Surface Miners.These employees were at the Respondent's office pickingup their final paycheck. They refused to do so andHubbard suggested that they think it over and come backto see him. Foy testified that he returned to the trailer laterthat evening and was asked by Hubbard if he wanted towork. According to Foy, Hubbard stated that if a majorityof the employees signed for the Surface Miners they couldgo back to work immediately. Hubbard gave Foy anauthorization card for the Surface Miners which he signed.Employee Cross testified that on November 14, hereceived a call from Hubbard asking him to come to theRespondent's office.When Cross arrived he was given aSurfaceMiners card by Hubbard and told that 32Workers14Hubbard sought to explain this discrepancy away by stating that theaffidavit was typed up in his attorney's office and he merely signed it Theimplicationwas that the contents were perhaps inaccurate I find thisexplanation highly implausible 298DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees had signed for the union. Hubbard asked theemployee to sign so that all the employees could get backtowork. Hubbard told Cross that the employees whosigned for the Surface Miners were working and that if hesigned he could go back to work also.Employee Shreve testified that he went into the Respon-dent's office regarding a shortage on his paycheck. Whilethere he was asked by Hubbard if he would like to go backto work. When Shreve indicated that he would be willing toreturn , to work if the labor dispute were straightened out,Hubbard gave him a Surface Miners card and said if theemployees join that union they could elect their ownofficers and organize out of Carbona.15 Shreve refused tosign the card for the Surface Miners, but had to return totheRespondent's office later in connection with hispaycheck. Hubbard asked if he had thought aboutsigningthe card for the Surface Miners, and the employee againrefused to do so. Hubbard then told Shreve there would beno work for him and he would not be called back.Stalnaker testified that in November he went to theRespondent's office to get his last paycheck for workperformed before the strike. He was accompanied byemployees Hymes and Foy. Stalnaker corroborated Foy'stestimony that Hubbard asked them to sign cards for theSurfaceMiners. According to Stalnaker, Hubbard statedthat if they did the dispute would be straightened out andthat they could all return to work. When the employeesrefused, he asked them to think about it. The following dayStalnaker had to return to the Respondent's office to getsome insurance forms filled out. He was asked again byHubbard to sign a card for the Surface Miners.Hubbard demed soliciting signatures for the SurfaceMiners, although he admitted that he had authorizationcards in his desk. He stated, however, that he also hadcards for the Mine Workers. Hubbard also acknowledgedthat he had a charter for the Surface Miners Union in hisdesk. He explained that he kept the cards and the charterin the event that employees came to him and asked to seethem.Silvester,president of the Surface Miners, testified thatthe Surface Miners was only organized for the purposes ofgetting an election. The Union had no treasury, it had nooffices,nor did it have any expenses or anything elsenormally associated with a viable labor organization. Hestated that the Surface Miners received 34 signed authon-zation cards which were verified by a local judge. Aftercompletion of the card check, the Respondent recognizedthe Surface Miners as the collective-bargaining representa-tive of the employees. A contract was never negotiated,although the Respondent agreed to do so once the SurfaceMiners elected a negotiating committee. According toSilvester, a committee had never been elected and theSurface Miners had never engaged in bargaining with theRespondent.Concluding FindingsThe issues presented by this case are inextricablyinterwoven in that each of the several violations allegedbears strongly upon the other.For the sake of convenience,however,the violations will be dealt withseriatim.1.The 8(a)(1) violationsIt is contended that the Respondent announced andgranted the across-the-board wage increase and initiated ahealth and pension plan in order to discourage member-ship in the Mine Workers and to induce employees toabandon their efforts on behalf of that union. In myjudgment, the record fully supports this conclusion. ThattheRespondent'sofficialswere antiunion cannot begainsaid on the basis of the record evidence in this case.The resistance of the predecessor employer, Newport, tothe concept of bargaining collectively with the majorityrepresentative of its employees,asmanifested by thehistory of the unfair labor practice case involving thatcorporation,was fully reflected in the policies and actionsof the Respondent.Nor was this surprising as the entiremanagerial and supervisory staff of Newport assumedidentical positions and duties with the Respondent. Therecord clearly shows that,after the Mine Workers officialsasserted their claim as the bargaining representative andsubsequently met with the employees on August 16, theRespondent immediately embarked upon a course ofconduct designed to frustrate these efforts. Several daysafter the union officials met with the employees, Hubbardannounced that the Respondent was going to grant anacross-the-board wage increase immediately and wouldinstitutea health and pension program the followingmonth. Although Hubbard sought to convey the impres-sion at the trial that the wage increase and other benefitshad been decided upon earlier by the board of directors ofthe Respondent without regard to the advent of the MineWorkers,the evidence belies this contention.Hubbardannounced at the meeting that he was aware the employeeswere meeting with the union officials and that he hadpeople there reporting to him.In addition,the minutes ofthe board of directors reveal that the decision to grant thewage increase and the other benefits was motivated, atleast in part, by a desire to equal the benefits which wouldhave been offered under a contract with the Mine Workers.My finding in this regard is further reinforced by the factthat Supervisor Smith told the employees that the benefitswere better than those offered by the Mine Workers;thereby disclosing a preoccupation on the part of theRespondent's officials and supervisors with the prospect ofthe employees being represented by that union.Considering all of the above factors,including the timingof the announcement of the benefits and wage increase, Ifind and conclude that the promise,and the granting of,these benefits was solely for the purpose of discouragingmembership in the Mine Workers and was in violation ofSection 8(a)(1) of the Act.Bauman Chevrolet, Inc.,190NLRB No. 85. I further find that Hubbard's statement tothe employees that he was aware that theywere meetingwith the union officials and that he had individualsreporting back to him created a clear impression that theemployees'union activities were being kept under surveil-15Presumably this was in contrast to the Mine Workers where thedistrict officers were elected on a different basis. CARBONA MINING CORPORATIONlance.Creation of such an impression is clearly coerciveand intimidating and was obviously intended to restrainthe employees in their activities on behalf of the MineWorkers. Accordingly, I also find that by this statementtheRespondent committed a further violation of Section8(a)(1) of the Act.International Typographical Union,183NLRB No. 60.In addition, I find the statements of Supervisor Smith tobe a further violation of Section 8(a)(1) of the Act. Smithtold the employees that the benefits and the wage increaseoffered by the Respondent were superior to those of theMine Workers. He stated that the employees would getplenty of overtime under the Respondent's plan, but if theywere represented by the Mine Workers they would be outon strike.When Smith's comments are considered in thelight of the obvious union ammus and in the context of allof the other unlawful conduct,it isclear that he wasengagingin more than a prediction of consequences whichwere beyond the Respondent's control. Indeed, the logicalinference to be drawn from his comments at this meeting isthat, if the employees were represented by the MineWorkers, the Respondent would engage in reprisals whichwould cause the employees to suffer serious economic loss.N.L.R.B. v. Gissel Packing Co.,Inc., 395 U.S. 575, 618;Playtime KiddieWear, Inc.,184NLRB No. 41. I find,therefore, that Smith's statements to the employees duringthemeetingon August 19 were coercive and violatedSection 8(a)(1) of the Act.There are several other instances in which the supervi-sors of the Respondent made statements to employeeswhich violated Section 8(a)(1) of the Act. SupervisorPhillips told employee Foy in the presence of otheremployees that if they wanted to keep their jobs with theRespondent they should stay away from the union hall and"keep their noses clean." Similarly, employee Stalnakerwas told by Supervisor Smith that if he "kept foolingaround with the union he would get branded as a troublemaker and would have a hard time finding a job." Thethreat implicit in these statements to the employees wasclear. If they continued to engage in the activities on behalfof the Mine Workers, their means of earning a livelihoodwas injeopardy. Lengthy explication is unnecessary to findthat such statements were, by their very nature, coerciveand interfered with the right of the employees tojoin andassist theMine Workers.Liberty Coach Company, Inc., 172NLRB No. 154. Accordingly, I find that the statements byPhillipsand Smith constituted additional violations ofSection 8(a)(1) of the Act.When Hubbard told the employees on October 22 that ifthey did not return to work they would be fired, hecommitted another violation of Section 8(a)(1).Hesubsequently qualified this threat by telling the employeesthat he would consider them as having quit their jobs. Butthe qualification was equally as unlawful as the originalthreat. It is well settled that Section 7 of the Act protects anemployee's right to engage in concerted activities formutual aid or protection and to assist labor organizations.By striking in protest of the discharge of two of theircoworkers, the employees were engaged in this type ofprotected activity.Therefore,Hubbard's threat to dis-charge the employees, or to consider them as having quit299their jobs, was an abridgement of a right guaranteed bystatute and violated Section 8(a)(1) of the Act.Canada DryCorporation,154NLRB 1763. Cf.Southern GreyhoundLines,169 NLRB 627.There is one further violation of Section 8(a)(1) whichcannot be ignored here, although it may appear that thefinding is cumulative. In my judgment, these numerousinstances of unlawful conduct cannot be considered inisolation.Rather they manifest an overall comprehensiveeffort on the part of the Respondent's management tofrustrate and interfere with the right of the employees to berepresented by the Mine Workers. Therefore, I find that onOctober 23 Supervisor Wildman's statement to employeeBennett that the Respondent would "shut down ratherthan go union" was an additional threat which restrainedand coerced the employees in their attempt to berepresentedby the Mine Workers. Accordingly, thisstatementmust also be condemned as a violation ofSection 8(a)(1) of the Act.2.The 8(a)(2) violationIt is apparent, both from the testimony of the GeneralCounsel'switnesses and from the admissions by theRespondent and its counsel, that the idea of the employeesorganizing into the Surface Miners originated with theRespondent. Silvester testified that he and other employeeswere in the Respondent's offices when the suggestion thatthey join the Surface Miners was made by Hubbard. Inaddition, the Respondent's attorney contacted the SurfaceMiners and secured authorization cards for the employeesto sign. There are repeated instances where Hubbardsought to induce the striking employees to sign cards forthatUnion. Although Hubbard attempted to portray hisefforts on behalf of the Surface Miners as simply one ofassisting the employees to get a Board-conducted election,the evidence does not support his statement. On November19,when the Surface Miners asked for recognitionHubbard referred them to his attorney, who madearrangements for a card check by a local judge. When itwas ascertained that the Surface Miners had signaturesfrom 34 of the Respondent's employees, the Respondentrecognized this Union- as the bargaining representative ofthe employees. At no time, however, was a petition filedwith the Board requesting an election. Furthermore, theunrefuted testimony of Silvester indicates that followingrecognition he met with the Respondent's attorney andthere was an agreement to negotiate a contract. The onlyreason a contract has not been negotiated, according toSilvester, is that the Surface Miners have never elected anegotiating committee to deal with the Respondent. Thus,it is apparent that the Surface Miners only served to createan illusion that the Respondent's employees were repre-sented by a labor organization in order to frustrate theeffortsof the Mine Workers. It is evident that theRespondent never intended to seek a Board election. Hadthis been the intent, it would have filed a petition; eventhough the legitimacy of the Surface Miners may havebeen contested by an unfair labor practice charge by theMine Workers. Therefore, I am not persuaded on the basisof the evidence in this record that the Respondent everintended to proceed to a Board-conducted election, or that 300DECISIONSOF NATIONALLABOR RELATIONS BOARDthis was the motivation behind its efforts on behalf of theSurface Miners.The record fully substantiates the claim of the counselfor General Counsel that the Respondent formed, assisted,and dominated the Surface Miners. The cards weresupplied by the Respondent, signatures of employees weresolicitedby the Respondent's president-at least oneemployee was told he would not be recalled to work whenhe refused to sign the card-and a copy of the SurfaceMiners charter was secured by the Respondent and keptavailable. The Respondent's conduct in connection withthe formation of this union clearly indicates that theRespondent assisted in forming, dominated, interferedwith, and contributed to the support of the Surface MinersUnion in violation of Section 8(a)(2) and (1) of the Act.Huberta Coal Co., Inc., and Huberta Mining Co., Inc.,168NLRB 122, enfd. 408 F.2d 793 (C.A. 6);Playtime KiddieWear, Inc., supra.3.The 8(a)(5) violationCounsel for the General Counsel advanced threeseparate theories which he argued support a finding of arefusal to bargain on the part of the Respondent. Theforemost theory is that Carbona is the successor employertoNewport and under an affirmative duty, by way ofBoard order and court enforcement thereof, to bargainwith the Mine Workers. As a corollary argument it is urgedthat the Respondent is thealter egoof Newport and subjectto the same bargaining obligations. The final theoryadvanced is that the Mine Workers represented a majorityof the Respondent's employees at the time it asked forrecognition and sought to engage in collective bargaining.In view of the extensive unfair labor practices committedby the Respondent, it is urged, under theGisseltheory, thata fair election cannot be held and therefore a bargainingorder should issue.16Respondent, on the other hand, contends that it is notthe successor to Newport. The Respondent argues that it isnot only a different corporation, but that its method ofoperationand the function of the employees havematerially and substantially changed so that there is nocontinuity in the employing enterprise. In this connection,theRespondent relies heavily on the court decision inAlamo White Truck Service. 17In addition, the Respondentargues that the Mine Workers never represented a majorityof its employees at the time of the demand for recognitionand never qualified as the exclusive bargaining representa-tive.Dealing with the foremost contention of the GeneralCounsel, I am persuaded on the basis of the factscontained in this record that the Respondent is in fact thesuccessor to Newport. As stated by the same court thatdecidedAlamoWhite,"the acquiring employer is thesuccessor to the obligations of his predecessor if there iscontinuity in the business operation. `The crucial questionindetermining if the certification is binding on thesuccessor employer is whether the employing industryremains essentially the same after the transfer of owner-ship.' " 18Applying these standards to the instant case, it is evidentthat the Respondent continued the business operationformerly associated with Newport. All of the managerialand supervisory personnel of Newport became the mana-gerialand supervisory personnel of the Respondent.Hubbard was the president and general manager ofNewport and functioned in identical positions with theRespondent. He governed and controlled the day-to-dayoperations of the Respondent, as he did with Newport.This included setting all of the labor policies as well asmaking all of the business judgments of the Respondent.When the Respondent corporation was phased intoproduction and Newport correspondingly phased out ofproduction, the Newport employees became employees oftheRespondent without a break in their employment.19The Respondent makes much of the fact that it is nolonger engaged in a deep-mine operation but is extractingcoal from the surface as a strip-mining operation. Accord-ing to the Respondent, this change in the method ofextracting coal is sufficient to constitute a change in theemploying enterprise. I find this contention to be withoutmerit. It is clear that the miners who worked in the deepmine had skills which were readibly transferable to surfacemining. Indeed, there is no evidence that any specialtraining was necessary to enable them to change to thedifferentmethod of mining. Zivkovitch testified that theskillsused in deep mining and in strip mining wereessentially the same. Thus a driller below the surface woulddrill in the surface in a strip-mining operation. Similarly, a"face man" who helped to prepare the face of the minewall for blasting below the surface would work on the"high wall" used in a surface-mining operation. Likewise,pumpers were used to pump water out of the deep mineand these individuals were used to pump water on thesurface. The Respondent claims that the job classificationsare different in the two kinds of operations. But moreimportant, in my judgment, is that the skills are identicaland the functions of the employees did not change whentheybegan the surface-mining operation. It is alsoapparent that the Respondent recognized that the employ-eeskillswere basically similar and transferable asevidenced by the fact it hired the full complement ofNewport employees.The mere fact that the Respondent was engaged in asurface-mining operation, as contrasted to the deep-miningoperation of Newport, does not warrant the conclusionthat the employing enterprise was substantially changed.Both employers were engaged in the business in extractingcoal from the earth and marketing it for a profit. The sameemployees and supervisors were used and the same skillsand functions were involved. The Respondent's reliance onAlamo Whiteismisplaced. In that case there was a changefrom a large national organization to a small business withdirect owner participation. Not only were the number of16N L R B v Gissel Packing Co, Inc, suprastatus in additionto 3 supervisorsBy June15, the dateof the complete11N L R B v Alamo White Truck Service,273 F 2d 238 (C A 5)phase out of Newport's operation,all16 of the employees and the18N L.R B v Zayre Corp,424 F 2d 1159, 1162 (C A 5).supervisorswere working for the RespondentThe employee on layoff19On May 17, the day before the first group of Newport employeesstatus wentto workfor the Respondent at a later date.began working for Carbona, Newport had 16 employees and I on layoff CARBONA MININGCORPORATION301employees reduced, but a substantial portion of the prioroperation was eliminated. Moreover, the court found thatthe employee-employer relationship had changed material-lywith the new enterprise. There the court stated: 20We regard the employee-employer relationship as amost important element in determining whether there issufficient continuity between two employing enterpris-es to justify enforcing an NLRB Order against acompany that was not a party to the original proceed-ing that generated the certification.It is more than evident in this case that the employee-employer relationship did not change in any respect.Hubbard was the president and general manager of thepredecessor corporation and occupied that very sameposition and exerted the same authority with the Respon-dent.He had absolute responsibility for the day-to-dayoperation of the Respondent and determined its laborpoliciesashe had with Newport. In addition, thesupervisors remained the same with the sole exception thattwo additional supervisors were subsequently added to thestaff. Further, the employees were the same and there wasno hiatus in their employment between the two employingenterprises. In addition, the same vein of coal was beingmined; the only difference being that under the Respon-dent the mining was performed on the surface while underNewport the mining was performed below the surface.21It is clear from the above facts that there was no materialor substantial change in the "employing industry"; eitherby way of the employee-employer relationship or in termsof the type of business being performed.N.L.R.B. v. ZayreCorp., supra; N.L R.B. v. McFarland,306 F.2d 219, 220(C.A. 10). See alsoIdeal Laundry Corporation,172 NLRB1'38.The Respondent states in its brief, and rightly so, thatthere is no evidence that Carbona was organized in orderto avoid fulfilling Newport's obligation to bargain with theMine Workers. There is no indication in this record thattheRespondent was formed for other than legitimatebusiness purposes. Indeed, if the contrary were so, thenmuch of the above explication would have been unneces-sary, and I would have found that the Respondent violatedSection 8(a)(5) as thealter egoof Newport. But such is notthe case here. As the successor-employer to Newport,however, the Respondent has also inherited that corpora-tion's obligation to bargain with the collective-bargainingrepresentative of the employees. Accordingly, I find thatthe Respondent has violated Section 8(a)(5) of the Act byfailing to fulfill this obligation.Counsel for the General Counsel also advanced a theorybased on theGisselcase in order to justify a bargainingorder here. Although I have found and concluded that theRespondent is the successor to Newport and thereby isunder a duty to bargain in good faith with the MineWorkers, I feel that it is necessary to address this theory.20Alamo White Truck Service, supra, 24221 It should be noted at this point that although Hubbard claimed thattheRespondent was only going to engage in surface mining, there isevidence in his affidavit that the Respondent would at some future timeengage in deep mining Moreover, there is evidence that while Newport wasprimarily engaged in a deep-mining operation, it did perform surfacemining to a limited extent22The cards were unequivocal designations of the Mine Workers as theHubbard repeatedly stated that the Mine Workers did notrepresent a majority of his employees when they requestedrecognition. The officials of the Mine Workers, while notabandoning their claim that the Respondent was New-port's successor, sought to get the employees to signauthorization cards.Twenty-seven cards were properlyauthenticated and introduced into evidence. Of thisnumber, 26 were executed by the employees betweenAugust 30 and October 22.22 Therefore, when the MineWorkers asked for recognition at the meeting on October23, it was evident that they in fact did represent a majorityof the employees in an appropriate unit.23 The Respon-dent's records indicate that during the months of Octoberand November it employed 55 individuals; 5 of whom weresupervisory employees. Consequently, the Mine Workershad been designated the collective-bargainingagent by amajority of the employees when it made its demands forrecognition. It should also be noted that the Unionrepeated its claim of majority status during a meeting withtheRespondent at the local courthouse on November 10and offered to submit to a third-party card check. TheRespondent rejected this offer and insisted upon anelection.Since the Respondent's unfair labor practices were soextensive and pervasive and designed to completelyundermine the majority status of the Mine Workers, I findthat a fair election in these circumstances would have beenan impossibility. Therefore, a bargaining order under theGisseltheorywould be the only just and appropriateremedy were it not for the fact that I have previously foundthat the Respondent is the successor to Newport and itsbargaining obligations.CONCLUSIONS OF LAW1.Respondent, Carbona Mining Corporation, is anemployer as defined in Section 2(2) of the Act engaged incommerce within themeaningof Section 2(6) and (7) ofthe Act.2.United Mine Workers of America and Surface CoalMiners Union of America are labor organizations withinthe meaning of Section 2(5) of the Act.3.By promising and granting employeeswage increasesand by instituting health and pension benefits in order todiscourage membership in the Mine Workers Union, theRespondent violated Section 8(a)(1) of the Act.4.By threatening to shut down its mine operation ifemployees selected the Mine Workers as their bargainingrepresentative, the Respondent violated Section8(a)(1) ofthe Act.5.By threatening employees with economiclosses ifthey continued to engage in activities on behalf of theMine Workers Union, the Respondent violated Section8(a)(1) of the Act.6.By creating an impression that the employees' unioncollective-bargainingrepresentativeof the signersOne of the cards,signedby Foy,was executedon November 13 andis not included in this discussionfor purposes of determining majority21 It is allegedand I find the appropriatebargaining unit to beAll productionand maintenanceemployees employedat the Respon-dent's Junior,West Virginia,mine, excludingofficeclericalemployees,guards, professional employees,and supervisors as defined in the Act 302DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities were being kept under surveillance, the Respon-dent committed a further violation of Section 8(a)(1) of theAct.7.By threatening to discharge or to consider employeesas having quit their jobs because they were engaged inprotected concerted activity guaranteed by Section 7 of theAct, the Respondent further violated Section 8(a)(1) of theAct.8.By initiating, assisting, sponsoring, dominating, andinterferingwith the Surface Coal Miners Union ofAmerica, the Respondent violated Section 8(a)(2) of theAct.9.Allproduction and maintenance employees em-ployed at the Respondent's Junior, West Virginia, mine;excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act, consti-tute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.10.By refusing, as successor-employer to NewportMining Corporation, to bargain with the United MineWorkers of America as the exclusive collective-bargainingrepresentative of its employees and by refusing to bargainwith that Union as the designated representative of amajority of its employees, the Respondent violated Section8(a)(5) of the Act.11.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices, I shall recommend theissuance of an order that it cease and desist therefrom andthat it take certain affirmative action necessary toeffectuate the policies of the Act.In view of the manner in which the Respondent's unfairlaborpracticeswere committed and in view of theextensive and pervasive nature of the unlawful conduct,and further in order to prevent the commission of otherunfair labor practices, I shall order the Respondent tocease and desist from infringing in any manner upon therights guaranteed the employees in Section 7 of the Act.Barnwell Garment Company, Inc.,163NLRB 51, 54;N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 523, 536 (C.A. 4).Having found that the Respondent initiated, assisted,and interfered with the formation of and dominated andsupported the Surface Coal Mine Workers Union ofAmerica, I shall recommend that it withdraw and withholdallrecognition from, and completely disestablish thatUnion, and any successor thereto, as the representative ofitsemployees for the purposes of collective bargaining.Huberta Coal Co., Inc., and Huberta Mining Co., Inc., supra.Having further found that the Respondent, as thesuccessor-employer toNewportMiningCorporation,refused to bargain collectively in good faith with theUnitedMineWorkers of America as the exclusivebargaining representative of its employees, I shall recom-mend that it bargain with that Union, upon request, and ifan understanding is reached embody said understanding ina signed agreement. Nothing herein, however, shall beconstrued as requiring the Respondent to abandon anyemployee benefits or wage increases put into effect on orafter August 19, 1970.Accordingly, upon the foregoing findings of fact, andconclusions of law, and upon the entire record in this case,pursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER 24Respondent, Carbona Mining Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Promising and granting employees wage increasesand health and pension benefits in order to discouragemembership in the United Mine Workers of America, orany other labor organization.(b) Threatening to close its mining operation in Junior,West Virginia, if the employees are represented by theUnited Mine Workers of America.(c)Threatening employees with economic losses andother reprisals if they continue to engage in activities onbehalf of the United Mine Workers of America.(d) Creating an impression that the employees' activitieson behalf of the United Mine Workers of America werebeing kept under surveillance.(e)Threatening to discharge employees or to considerthem as having quit their employment because they engagein protected concerted activities guaranteed by Section 7 ofthe Act.(f)Recognizing the Surface CoalMinersUnion ofAmerica as the representative of its employees for thepurposes of collective bargaining.(g)Refusing, as successor of Newport Mining Corpora-tion, to recognize and bargain collectively with the UnitedMine Workers of America as the exclusive representativeof all the production and maintenance employees em-ployed at its mine located in Junior,West Virginia.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from, andcompletely disestablish, the Surface Coal Miners Union ofAmerica, and any successor thereto, as the representativeof its employees for the purpose of collective bargaining.(b)Upon request, bargain collectively in good faith withtheUnitedMine Workers of America as the exclusivebargaining representative of its production and mainte-nance employees and if an understanding is reachedembody such understanding in a signed agreement.(c)Post at its Junior,West Virginia, place of businesscopies of the attached notice marked "Appendix B:125Copies of said notice, on forms provided by the Regional24 In the event no exceptions are filed to this recommended Order asSec 10248 of the Rules and Regulations, be adopted by the Board andprovided by Sec 102 46 of the Rules and Regulations of the National Laborbecome its findings, conclusions, and Order, and all objections thereto shallRelations Board, the findings, conclusions, and recommendations, andbe deemed waived for all purposesrecommended Order herein shall, as provided in Sec 10(c) of the Act and in25 In the event the Board's order is enforced by a Judgment of a United CARBONA MINING CORPORATION303Director for Region 6, after being duly signed by theRespondent's authorized representative shall be postedimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 6, in writing,within 20 days of the receipt of this decision, what steps theRespondent has taken to comply herewith.26IT IS FURTHER ORDERED that the allegations in thecomplaint setting forth violations not specifically foundherein be dismissed.States Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board" shall be changed to read "PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing anOrder of the National Labor Relations Board "26 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 6,in writing, within 20 days of thedate of this Order,what steps the Respondent has taken to comply herewith.